Dean, J., dissenting.
This dissent is respectfully submitted because the record seems fairly to show that while the case was being tried a complaint was on file in the office of the clerk of the district court. In the so-called “Plea in Abatement of Information,” it is not alleged that no complaint was on file in the district court. It Is elementary that such plea must specifically point out the errors complained of, otherwise they are waived. Baldwin v. State, 12 Neb. 61. Defendant was arraigned and. pleaded “not guilty.” The jury returned a verdict of guilty. Defendant waived all defects which might be excepted to by a plea in abatement by pleading the general issue. Comp. St. 1922, sec. 10113. These cita*210tions are in point: Korth v. State, 46 Neb. 631; Trimble v. State, 61 Neb. 604; Reinoehl v. State, 62 Neb. 619; Ingraham v. State, 82 Neb. 553; Huette v. State, 87 Neb. 798. See, also, State v. Carver, 49 Me. 588; State v. Mockus,. 120 Me. 84, 14 A. L. R. 871; 14 R. C. L. 208, 209, sec. 52. The issues raised by the plea in abatement were tried by the court and denied. Every presumption is that the proceedings of the court, being a court of record, were regular and cannot be impeached except by the best evidence obtainable. 15 R. C. L. 875, sec. 853. The state has presented a meritorious case. Clearly defendant, under the law, barfing technicalities, should be concluded by the facts which are disclosed by the record.